DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 7/13/2022.
2. 	Claims 9-14, 17, 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14, 17, 21-23
Claims 9-14, 17, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims fall under the grouping of Certain Methods of Organizing Human Activity.  The concept of using credentials to log in to insurer website to perform fraud detection and analyzing explanation of benefits analysis is similar to obtaining and comparing intangible data (Cybersource); tracking financial transactions to determine whether they exceed a pre-set spending limit (Intellectual Ventures v. Capital One); collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); voter verification (Voter Verified); and collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group).  See also Elec. Commc’n Techs., LLC v. ShoppersChoice.com, LLC, 958 F.3d 1178, 1181-82 (Fed. Cir. 2020) (purported security measures to increase security by enabling a first party to input authentication information, storing the authentication information, and providing the authentication information to a customer to authenticate a delivery notice was an abstract idea where the “authentication information” was described as any information recognizable to the party being contacted).
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract idea to – type of verification code, locating keywords, adjusting claims score and co-insurance payment, and determining whether claim warrants remediation – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, are a computer system and one or more processor.  Based on Figs. 1a and 1b, and Pages 5, 12-13 of the Specification, the processor and computer system consist of entirely generic components.  Hence, Examiner notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – using credentials to log in to insurer website to perform fraud detection and analyzing explanation of benefits – to be implemented on a generic processor.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor to perform the steps of – using credentials to log in to insurer website to perform fraud detection and analyzing explanation of benefits – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of insurance fraud detection or benefit analysis into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-14, 17, 21-23
Claims 9-14, 17, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Downey et al. (US 2011/0239278 A1) in view of Kennedy et al. (US 2007/0005403 A1) further in view of Becerra et al. (US 2010/0145734 A1).

Claim 9:
A method of accessing an insurer’s computer system comprising: 
with one or more processors:
receiving credentials for an insuree and storing the credentials in a storage; 
(See Downey: Para [0029] (“submit login information such as a username and password to login to a network account associated with (e.g., stored on) the server”)
programmatically navigating to a website for an insurer;
(See Kennedy: Para [0035], [0039], [0051] (“While not seen in FIG. 4, there may also be programs stored at the host that are associated with the patient or his insurance company, such as programs to create a claims form or template that can be electronically submitted to an insurance company or other payer.  There may, for course, be different templates or forms associated with each third party payer (insurance company, MSA administrator, Medicare, Medicaid, etc.) to whom the provider may need to submit claims.”), [0072] (“web host/server”))
programmatically using the credentials to initiate a logon to the insurer’s computer system via the website; 
(See Downey: Para [0036], [0037] (“For instance, login module 24 may communicate with one or more access devices 10 and grant or deny partial or full access to an account.”)
receiving a verification code from the insuree wherein the verification code was sent to the insuree in response to initiation of the logon to the insurer’s computer system; and
(See Downey: Para [0047] (“For instance, the access code may be sent via text message to a user's phone, or it may be sent to another user email address accessible from a PDA.”))
completing the logon to the insurer’s computer system by forwarding the verification code to the insurer’s computer system;
obtaining claim data for the insuree from the website for the insurer;
(See Kennedy: Claim 1 (“explanation of benefits”))
storing the claim data in a storage; and
processing the stored claim data to perform at least one of fraud detection or benefit analysis;
(See Kennedy: Para [0073] (“request corrections of errors or mis-entered data that would otherwise delay claim processing by the health plan or network”))
obtaining an explanation of benefits for the insuree for the claim;
(See Kennedy: Claim 10)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Downey as it relates to verifying access to a network to include the above noted disclosure of Kennedy as it relates to healthcare payment services.  The motivation for combining the references would have been to ensure privacy of patient healthcare data.

The combination of Downey + Kennedy does not specifically disclose; however, Becerra discloses the following limitations:
programmatically analyzing the explanation of benefits without human intervention by performing at least one of the following:
locating an occurrence of a selected keyword and adjusting a score for the claim based upon locating the selected keyword;
locating any identical descriptions of a type of service and adjusting the score for the claim based upon the identical description;
(See Becerra: Para [017] (“an electronic system that compares the claims against key word searches”)
determining a percentage of co-insurance payment; and 
adjusting the score for the claim if the percentage of co-insurance payment is above a specified percentage;
(See Kennedy: Para [0081])
comparing the score to a threshold; and
(See Becerra: Para [0094] (“the AVV score is compared against the required TCL value for that claim to determine whether the TCL score has been achieved yet for that claim”)
based on the comparing, determining that the claim warrants remediation or that the claim does not warrant remediation, and
(See Kennedy: Para [0070], [0073] (“if errors or inconsistencies are detected in procedure or diagnosis codes or provider IDs”))
transmitting, to the insure, information associated with whether the claim warrants remediation or that the claim does not warrant remediation.
(See Kennedy: Para [0073] (“if errors or inconsistencies are detected in procedure or diagnosis codes or provider IDs, the network 825 could be programmed to alert the provider (and require correction) while the patient is still present”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Downey + Kennedy to include the above disclosure of Becerra as it relates to evaluating validity of claims.  The motivation for combining the references would have been to use algorithms to determine claim fraud.

Claim 12 is similar to claim 9 and hence rejected on similar grounds.

Claim 10:
wherein the verification code is received by way of an electronic message.
(See Downey: Para [0047])

Claim 13 is similar to claim 10 and hence rejected on similar grounds.

Claim 11:
wherein the electronic message is one of an email message or a text message.
(See Downey: Para [0047])

Claim 14 is similar to claim 11 and hence rejected on similar grounds.

Claim 16:
wherein the locating of selected keywords, the locating of identical descriptions of type of service and the determining of the percentage of co-insurance payment are all performed.
(See Kennedy: Para [0081])

Claim 17:
further comprising creating a flag of the claim if it is determined that the claim warrants remediation.
(See Kennedy: Para [0070], [0073])

Claim 21:
wherein the credentials are obtained via a web portal.
(See Downey: Para [0020])

Claim 22:
further comprising modifying an electronic address for the insuree to a newly assigned address.
(See Downey: Para [0043])

Claim 23:
wherein the newly assigned address is one of an email address or a text address.
(See Downey: Para [0043])

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the Cybersource, FairWarning and Electric Power cases discuss mental processes not certain methods of organizing human activity.
In response, Examiner points out that the aforementioned cases have been cited because customer credential verification before logon to insurer computer system is similar to comparing intangible data as in Cybersource while detecting fraud or error detection is similar to fraud and misuse detection of FairWarning.  Examiner has cited the cases not for their exact similarity with the present claims but instead to highlight the fact the concepts of verification or fraud detection underlying the present cases which the courts have deemed as abstract ideas.
After customer logon verification, claim 9 recites the steps of processing claims to perform fraud detections or benefit analysis, obtaining EOB for the inure, locating keywords (and identical service) and adjusting claims score, determining co-insurance, adjusting claims if co-insurance is above a percentage, and determining whether claim warrants remediation by comparing score to a threshold.  
All of the above steps, describe Commercial or Legal Interactions.  An insured person files health claims with the insurer as reimbursement for health expenditures.  Since the insurer is the third party payor in the interaction between patient and health provider, and since healthcare claim processing is often rife with fraud (and errors) it is customary practice for the insurance provider to perform fraud detection.  Each claim is given a score for payout determination which can be adjusted based on the type of service received and co-insurance amount.  The decision on whether a claim warrants remediation is made by comparing claims score to a threshold.  Determining, adjusting and comparing claim score to a threshold is a mental process that encompasses observation, evaluation, judgement and opinion.  It is also an example of commercial or legal interactions because claim remediation affects the reimbursement that the insure and/or health provider might receive based on the service provided.
For the above reasons, Applicant’s assertion – that the Office has not sufficiently shown that the claims fall within the category of “certain methods of human activity” – is not persuasive.
Applicant argues that the Office Action views the claims at an oversimplified level that overlooks specific additional elements that provide improvement to the technology as per pages 1-2 of the Specification.
In response Examiner notes that the limitations that the Applicant refers to as additional elements are actually abstract ideas.  Thus, the limitations – locating an occurrence of keyword, locating an identical description of a type of service, determining co-insurance, and adjusting the claim score – are not additional elements but (as described above) constitute mental process and/or certain methods of organizing human activity.  Fraud is a business problem that costs insurers billions and is not a technical problem.  Performing fraud detection helps to reimburse the health provider for the services rendered to the policyholder.  See Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, (Fed. Cir. 2020) (“[v]erifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.”).  While fraud and billing error detection may improve the business of claim reimbursement, it has absolutely no effect on computers or processors.
Applicant also asserts that no evidence has been provided to show that well-understood, routine and conventional nature of the additional elements.
Examiner disagrees.
As noted in Prong 2 above, the only additional element(s) recited in the claims, beyond the abstract idea, are a computer system and one or more processor.  Based on Figs. 1a and 1b, and Pages 5, 12-13 of the Specification, the processor and computer system consist of entirely generic components.  Hence, Examiner notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
Applicant cannot reasonably contend that there is a genuine issue of material fact regarding whether the operation of the computer system recited in the claims is well-understood, routine, or conventional (WURC), where there is nothing in the Specification to indicate that the operations recited in the claim require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., navigating, receiving, completing, obtaining, analyzing, locating, comparing and transmitting.  
See BSG v. BuySeasons (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”).
Because the Specification describes the additional elements as generic components, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  See MPEP § 2106.07(a)(III)(D) (explaining that a specification that describes additional elements in a manner that indicates that the additional elements are so well-known that they do not need to be described in detail to satisfy 35 U.S.C. § 112(a) can show that the elements are well understood, routine, and conventional).  Examiner thus finds that the Specification indisputably establishes that the additional elements in the claims – financial computer system and verification computer system are WURC. Hence, the Berkheimer standard has been satisfied.  
Finally, with respect to preemption, courts have consistently held that arguments about the lack of preemption risk cannot save claims that are deemed to only be directed to patent-ineligible subject matter.  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) (“[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).  And, “where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa, 788 F.3d at 1379.
Previously Addressed Arguments
Applicant argues that claimed method is directed to a practical application because it further includes an additional step of transmitting to the insuree the information associated with whether the claims merits remediation or not.
In response, Examiner notes that transmitting data is merely an insignificant extra-solution activity and thus is afforded no weight in the eligibility analysis.  See Bilski v. Kappos, 561 U.S. 593, 610-11(“Flook stands for the proposition that the prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.”’ (quoting Diehr, 450 U.S. at 191-92)).  Hence, reciting insignificant data transmission activities is insufficient to integrate the claims into a practical application.
Applicant also asserts that where no prior art reference teaches or provides any motivation for the claimed invention, the claimed additional elements cannot be viewed as well-understood, routine and conventional.
In response, Examiner notes that a) the claims have not overcome the cited references (see 103 rejection above); b) even if (in a hypothetical office action) they did overcome the prior art, courts have consistently held that neither a finding of novelty nor a non-obviousness determination automatically leads to the conclusion that the claimed subject matter is patent eligible. “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).  A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent ineligible.  See Mayo, 566 U.S. at 90; see also Diamond v. Diehr, 450 U.S. 175, 188–89 (1981) (“The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”); and c) the inventive concept cannot be the abstract idea.  See BSG, 899 F.3d at 1290–91 (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”).
For the above reasons, Applicant’s arguments are not persuasive.
Previously Addressed Arguments
Applicant argues that the claims do not fall under mathematical concepts or certain methods of organizing human activity; that the claims improve the field of medical insurance by protecting from fraud, double-billing, etc.; and embody a non-obvious inventive concept.
Examiner respectfully disagrees.
Examiner notes that the claimed steps are capable being performed mentally by a human without computer.  A human analyst can visually examine printed explanation of benefits statement, to find out if they can locate keywords, identical service descriptions, co-insurance payment and, – if any of the above are found – the human analyst can manually adjust a claim score using pencil and paper.  Thus, the claims require observation, evaluation, judgment and opinion and thus fall under the Mental Process grouping of abstract idea.  See Revised Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance  in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).  See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”).  
Furthermore, fraud is a business problem in healthcare costing millions of dollars wasted in fraudulent claims.  Identifying fraudulent claims is an example of commercial or legal interactions, because claims processing is the how medical professionals and hospitals are compensated for their services.  For the above reasons, the claims also fall under the grouping of Certain Methods of Organizing Human Activity.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field 
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similar to Trading Technologies, here the claimed steps help an entity adjust claim score by analyzing EOB statement which may improve the process of identifying healthcare fraud but does not improve the computer or technology.  
To the extent the claimed invention provides an improvement, that improvement does not improve computer capabilities but instead relates to an improvement in a claim adjudication process in which a computer is used as a tool in its ordinary capacity.  Although correctly identifying healthcare fraud may improve a business process, it does not achieve an improved technological result.
See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept.”); Synopsys, Inc. v. Mentor Graphics Corp (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea.”); SAP Am., Inc. v. InvestPic (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”).
For the above reasons, claims are patent-ineligible under § 101.
103
Applicant argues that the Office Action has not shown how any references disclose “processing the stored claim data to perform at least one of fraud detection or benefit analysis.”
Examiner disagrees.  Fraud detection is taught by Para [0016], [0021], [0045], [0073], [0074], [0087] of Becerra; benefits analysis is taught by Para [006], [0062], [0078], [0121], [0150] of Becerra.
Applicant argues that, Office Action does not point to anything to attempt to show that the limitation of “programmatically navigating to a website for an insurer” was disclosed in any reference.
Examiner disagrees.  Navigating to the website of a provider such as insurance company, Medicare, Medicaid, etc. is taught by Para [0051] of Kennedy.
Applicant asserts that the currently amended claims do not contain conditional language.  For example, “determining a percentage of co-insurance payment” does not include conditional language.
Examiner disagrees because “adjusting a score for the claims based upon locating the selected keyword” and “adjusting the score for the claims if the percentage of the co-insurance payment is above a specified percentage” explicitly recite conditional language as explained in the previous office action (see below)
Previously Addressed Arguments
Applicant asserts that invocation of MPEP 2111.04 (from the previous office action) is improper because the score is still adjusted based on the occurrence and non-occurrence of these conditions regardless of whether these conditions are met or not, the score is adjusted based on the analysis result of each and every criteria.
Examiner finds this unpersuasive.
A plain reading of the claim language shows that the limitation of score adjusting depends upon either locating occurrence of keywords (or identical type of service) or if the percentage of co-insurance is above a specified percentage.  The claims do not show that the claim adjustment occurs conditions regardless of whether these conditions are met or not.
For example, a search for the keyword “emergency” or “surgery” (page 27 of the specification) will return zero matches for a routine medical checkup or even a non-emergency visit that does not require surgery and therefore there would be no need for adjusting the claim score.  Hence limitation (i) will not be invoked for non-emergency or non-surgery medical services.  For similar reasons, a search for any identical types of services will also yield zero matches and thus limitation (ii) will not be invoked for ordinary routine care visits.  Finally, with respect to limitation (iii), Examiner notes that while the co-insurance percentage is typically indicated in the EOB statement, the phrase “if the percentage of the co-insurance payment is above a specified percentage” is a conditional limitation that may never be met.  Examiner notes that patient co-insurance typically 20% with the insurer responsible for the remaining 80%.  But Applicant’s Specification does not provide any examples of a specified percentage above which claim score is adjusted.  Thus, for example, if the EOB indicates that the co-insurance for a patient’s non-emergency physical checkup is 20% – which is the industry standard – then, it is reasonable to conclude that there is no adjustment of the claim score.  All three limitations identified by Applicant are aspirational or wished-for conditions because they are contingent on certain keywords being found in the EOB statement and co-insurance percentage being above a threshold – none of which is guaranteed or certain.
For the above reasons, Applicant’s arguments are not persuasive.
Previously Addressed Argument
Applicant argues that Becerra is silent about adjusting the score based on identical description of type service and a percentage of co-insurance payment.
Examiner respectfully disagrees.
Examiner notes that under BRI, this particular limitation is not required because all of the above three limitations – i) locating any occurrences of selected keywords, ii) locating any identical description of type of service, and iii) determining if the percentage of co-insurance is above a specified percentage – are conditional and may never be met.  There may not be any occurrence of selected keywords, there may not be any identical description of type of service, and the condition that the co-insurance payment is above a specified percentage – may never be met.  See MPEP 2111.04 II. CONTINGENT LIMITATIONS.  
In other words, the above steps may never be invoked and are entirely optional.  For the above reasons, the above limitation is not accorded patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693